Citation Nr: 0806302	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  04-14 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right hip disability, 
to include as secondary to a lumbar spine disability.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for a 
lumbar spine disability and a right hip disability to include 
as secondary to a lumbar spine disability.

The Board remanded the case to the RO for further development 
in March 2006 and March 2007.  Development has been completed 
and the case is once again before the Board for review.

In an August 2007 rating decision, after receiving new 
evidence, the RO granted service connection for degenerative 
disc disease of the lumbar spine.  Thus, the issue of service 
connection for a lumbar spine disability is no longer before 
the Board.


FINDING OF FACT

The veteran does not have a current right hip disability for 
VA purposes.  


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a May 2002 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claim.  

In May 2006, the RO provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations and opinions have been associated with 
the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The Board notes that the RO attempted to 
schedule the veteran for a new VA examination in June 2007.  
In lieu of examination, the RO provided the veteran's claims 
file to an appropriate VA examiner for a supplemental VA 
opinion in accordance with the March 2007 Board remand 
instructions.  The veteran indicated that he could not attend 
the VA examination as he was out of the country and requested 
to be rescheduled.  The Board finds that a new VA examination 
is not necessary.  The March 2007 Board remand indicated only 
the need for a supplemental medical opinion.  The Board upon 
reviewing the June 2007 VA opinion finds that it is 
sufficient to properly adjudicate this matter.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  The record is complete and the case is ready for 
review. 

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a) (2007).  
The Board notes that VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection, effective 
on October 10, 2006.  The intent was to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (CAVC) 
decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310 (2007).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration of this 
amendment in the first instance because it is codification of 
interpretation of existing law as set forth by the CAVC in 
Allen, supra.

In order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The veteran claims that he has a current right hip disability 
secondary to a lumbar spine disability.  During the pendency 
of this appeal, service connection was granted for 
degenerative disc disease of the lumbar spine.

Service medical records show that the veteran was seen for 
low back pain in service, but do not reflect any complaints, 
diagnoses, or treatment relating to a right hip disability.  

VA treatment records from April 1980 to August 1982 reflect 
complaints of chronic back pain, with diagnoses of lumbar 
strain and probable degenerative disc disease.  

The claims file was not available for review at the time of a 
January 2005 VA examination.  A physical examination was 
completed.  X-rays of the right hip were negative for bone or 
joint pathology.  The veteran was diagnosed with degenerative 
disc disease of the lumbar spine, and a right hip muscular 
strain secondary to his lumbar condition.  The examiner 
indicated that as there were no medical records available to 
him, he could not express an opinion as to etiology without 
resorting to some degree of speculation.

In a May 2005 supplemental opinion, the examiner stated, that 
the veteran's back pain was referred into the right hip.  The 
examiner stated that the right hip itself was normal and the 
hip pain was a radicular expression of his herniated lumbar 
disk.  He opined that it was not at least as likely as not 
that the veteran's current low back pain condition with 
radicular pain into the right hip, secondary to his lumbar 
disk disease, is related to his active military duty.  

In the March 2006 supplemental opinion, the VA examiner 
stated that the veteran's claims file and service medical 
records were reviewed again.  The examiner stated, after 
reviewing the total medical evidence available, that his 
opinion remained as expressed in the May 2005 report, and 
indicated that a current right hip disability was not at 
least as likely as not incurred in or aggravated by military 
duty.

The Board notes, that the May 2005 and March 2006 
supplemental VA opinions appeared to be based on a history 
provided by the veteran during the January 2005 VA 
examination.  Thus, these opinions cannot be considered as 
probative with respect to etiology.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  Further, it appeared that the initial January 
2005 VA examiner did not review findings from pertinent VA 
treatment records dated April 1980 to August 1982.  However, 
the January 2005 VA examiner did complete an examination of 
the veteran.  Thus, his opinion may be probative of a current 
diagnosis.  

The Board remanded the appeal in March 2007 for a 
supplemental VA opinion for clarification.  The June 2007 VA 
examiner reviewed the veteran's entire claims file, to 
include service medical records and post-service medical 
evidence.  The examiner discussed findings from the record.  
The examiner also discussed the case with the previous VA 
examiner.  The examiner noted that January 2005 x-rays of the 
right hp were negative other than some very minor 
superolateral acetabular spur formations which were 
insignificant.  The examiner stated that the veteran's 
complaints of muscular right hip pain would be pain into the 
right buttock and hip area referred from the lumbar spine.  
The MRI from 1995 indicated a herniated disc at L5, S1 toward 
the right affecting the S1 nerve root, which is likely to 
produce right buttock pain.  Therefore, the examiner stated 
that there was no independent and distinct right hip joint 
pathology.  Rather the chart would reflect that symptoms in 
the right side of the buttock were referred from the low 
back.  Although the VA examiner opined that the veteran's 
degenerative disc disease of the lumbar spine was related to 
service; no diagnosis was indicated with respect to right hip 
pain.  

The Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  In this case, both the January 
2005 and June 2007 VA examiners have related the veteran's 
reported right hip pain to service-connected degenerative 
disc disease of the lumbar spine.  However, the only 
diagnosis indicated for right hip pain was in January 2005, 
when the veteran was diagnosed right hip muscular strain 
secondary to his lumbar condition.  In a subsequent May 2005 
supplemental opinion, the same VA examiner indicated that the 
right hip itself was normal and the hip pain was a radicular 
expression of the veteran's herniated lumbar disc.  He 
indicated that the veteran's low back pain condition with 
radicular pain into the right hip was secondary to lumbar 
disc disease.  The June 2007 VA examiner also indicated that 
the veteran had no independent and distinct right hip joint 
pathology.  He indicated instead that the veteran's right hip 
pain was actually pain into the right buttock and hip area 
referred from the lumbar spine.  He based this opinion on 
findings from a 1995 MRI and January 2005 x-rays.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the June 2007 VA examiner's 
opinion provides the most probative evidence with regard to a 
right hip diagnosis or lack thereof.  The June 2007 VA 
examiner clearly reviewed the veteran's medical record, 
discussed findings from the record, and based his opinion on 
x-ray and MRI evidence of record.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when VA 
gives an adequate statement of reasons and bases).  The 
January 2005 VA examiner did not have access to the veteran's 
records.  Although he examined the veteran and reviewed x-
rays, he noted that x-rays revealed no bone or joint 
pathology at the time of examination.  Further, in a May 2005 
supplemental opinion, he amended his diagnosis, finding that 
the veteran had radicular pain from his lumbar disc disease 
as opposed to actual organic pathology of the right hip.  The 
medical evidence of record does not otherwise reflect a 
current right hip diagnosis. 

In light of the foregoing, the Board finds that the veteran 
does not have a current right hip disability.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  See 38 U.S.C.A. § 1110, 1131; 
Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant 
case, the most probative medical evidence of record does not 
show that the veteran has a currently diagnosed right hip 
disability.  Instead, the evidence indicates that the 
veteran's right hip pain is radicular pain related to his 
already service-connected degenerative disc disease of the 
lumbar spine.  Thus, service connection for a right hip 
disability is not warranted.

C.  Conclusion

The veteran does not exhibit a current right hip disability.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has a right hip 
disability etiologically related to active service or to a 
service-connected disability.  The appeal is accordingly 
denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.





ORDER

Service connection for a right hip disability is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


